Citation Nr: 1544710	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  03-09 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for claimed malignant melanoma.  

2.  Entitlement to service connection for claimed Persian Gulf War Syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from September 1988 to January 1993.  She served in Southwest Asia from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 RO rating decision.  

The Veteran testified at a hearing held at the RO before a Decision Review Officer (DRO) in March 2004.  

The Board remanded the case for additional development in June 2006, March 2009, and March 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The evidence developed to date raises the question of whether the symptoms upon which the Veteran bases her claim of service connection for Persian Gulf War Syndrome represent a separate disability or are symptoms that should be contemplated in rating her already service-connected chronic fatigue syndrome (CFS).

In an April 1994 RO rating decision, the symptoms of elbow and knee pain, night sweats, swollen lymph nodes, memory loss, weight loss, headaches, and fever were noted to be reported by the Veteran and that the Veteran was subsequently diagnosed with CFS.  The RO granted service connection for CFS and assigned the initial evaluation.

In an August 1995 RO rating decision, the symptom of night sweats, with intermittent shotty lymphadenopathy, were noted to have been reported at an April 1995 VA examination.  Thereafter, the RO denied a higher evaluation for CFS.

In the October 2002 RO rating decision currently on appeal, the symptoms of hair loss, photosensitivity, severe, fatigue, bleeding gums, memory loss, concentration difficulties, night sweats, exercise intolerance, shortness of breath, and "lupus like illness" were noted to be reported by the Veteran and it was noted that upon examination in August 2002 the Veteran reported complaints of headaches, muscle aches and weakness, joint pain, arthritis, and inability to sleep.  The diagnosis of CFS was noted to be confirmed.  Thereafter, the RO denied a higher evaluation for CFS.  An appeal of the issue of entitlement to a higher evaluation for CFS was not filed by the Veteran.

In a November 2010 VA medical examination addendum the examiner noted that the Veteran had headaches, muscle and joint pain, sleep disturbances, memory and concentration problems, and neurological and neuropsychological symptoms confirmed on neuropsychiatric testing, all part of the CFS diagnosis.  The examiner noted that shortness of breath shortly after return from Saudi Arabia, metallic taste in the mouth that occurred in Saudi Arabia, hair loss, and photosensitivity that began in Saudi Arabia, had resolved.  They were categorized as no diagnosable, medically unexplained, chronic multisymptom illness, of unknown etiology identified in the examination.

The Veteran's CFS is currently evaluated as 30 percent disabling pursuant to Diagnostic Code 6354-9400.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen.  The Board notes that the with diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27.

Thus, the Veteran's rating appears to have been assigned by analogy to a psychiatric disorder.  However, as detailed above, the initial rating decision that granted service connection and the subsequent rating decisions addressing claims for increased ratings for CFS, do not consider symptomology contemplated by the rating criteria for an acquired psychiatric disorder.  As the symptoms identified by the Veteran appear to have been attributed to the Veteran's CFS, it is unclear whether they are separate disorders or if the Veteran's CFS is improperly rated.  

The November 2010 VA medical examination addendum notes that symptoms identified by the Veteran in association with her claim for Persian Gulf War Syndrome are associated with her service connected CFS.  As such, a claim of entitlement to a higher evaluation for CFS has been raised by the record.  The issue of entitlement to a higher evaluation for CFS would generally be referred to the AOJ for consideration in the first instance; however, adjudication of the claim could impact the claim of entitlement to service connection for Persian Gulf War Syndrome.  As the issues are inextricably intertwined, in the interest of fairness to the Veteran and efficient usage of VA resources, the Board will remand the claim of entitlement to a higher evaluation for CFS for appropriate development and adjudication.  Further, the issue of entitlement to service connection for Persian Gulf War Syndrome is remanded pending the outcome of the claim for a higher evaluation for CFS.  Tyrues v. Shinseki, 23 Vet. App. 166 (2009) (en banc).  The remand of the claim of entitlement to a higher evaluation for CFS for initial development and adjudication, is wholly consistent with the United States Court of Appeals for the Federal Circuit's observation in Smith v. Shinseki, 647 F.3d 1380 (Fed. Cir. 2011) that no law or regulation precludes VA from providing additional assistance in developing a claim when it is deemed appropriate.  See 38 U.S.C.A. § 5103A(g) (West 2014); see also Savage v. Shinseki, 24 Vet. App. 259, 268-71 (2011).

Review of the record reveals numerous VA treatment notes indicating that dermatology records were scanned into VISTA Imaging; however, it is unclear whether these records have been associated with the claims file.  On remand, efforts should be made to obtain and associate the scanned records with the Veteran's claims file.  38 C.F.R. § 3.159 (2015).

In addition, updated VA treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a higher evaluation for chronic fatigue syndrome.  Allow an appropriate amount of time for response and associate the notification with the claims file.

2.  Take all appropriate action to obtain all treatment records regarding the Veteran that have been scanned into VA's VISTA Imaging system.

3.  Take all appropriate action to obtain all VA treatment records regarding the Veteran dated since March 2015.  

4.  Upon completion of the aforementioned development efforts and any other appropriate development, adjudicate the claim of entitlement to a higher evaluation for chronic fatigue syndrome including reconsideration of the Diagnostic Code(s) applied.

5.  Then, readjudicate the Veteran's claims for service connection for malignant melanoma and Persian Gulf War Syndrome, with consideration of all evidence of record.  If any benefit sought on appeal is not granted in full, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


